Title: To John Adams from C. W. F. Dumas, 2 April 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur

2e Avril, 1781


Vous voudrez bien avoir la bonté de joindre le Postcrit ci joint à ma derniere Lettre pour le Congrès.
Deux personnages, sur lesquels je puis me fier, m’ont promis de s’informer touchant le sort de votre Meme. à L. H. P. Mr. Visser croit qu’il a été remis par le Président au Committé secret de L. H. P., qui est toujours compose des premiers Députés des provinces respectives. Si vous êtes à Leide, je pourrai bien y faire un tour pour vous faire une visite à la fin de cette semaine.
Je suis avec un très-grand respect, Monsieur Votre très-humble & très-obéissant serviteur

Dumas

